Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Texas Farm Bureau Underwriters,                        Appeal from the 241st District Court of
Appellant                                              Smith County, Texas (Tr. Ct. No. 10-
                                                       2640C). Opinion delivered by Chief Justice
No. 06-13-00132-CV         v.                          Morriss, Justice Carter and Justice Moseley
                                                       participating.
Terry Graham, Jr., Appellee



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render a take-nothing
judgment in favor of Texas Farm Bureau Underwriters.
       We further order that the appellee, Terry Graham, Jr., pay all costs of this appeal.


                                                       RENDERED DECEMBER 5, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk